                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


MEHTAP ARGUN,

           Plaintiff,

           v.                                   Civ. No. 19-14548 (KM) (MAH)

NEIMAN MARCUS GROUP, INC.,                                  OPINION
ELISA RUGGIERO, and JOHN DOES
1—20,

           Defendants.


KEVIN MCNULTY, U.S.D.J.:
     Plaintiff Mehtap Argun worked at a Neiman Marcus store for over a
decade before her employment ended in 2018. She sued the company and her
managers, alleging she was terminated on the basis of ethnic/religious or
disability discrimination.
       Now before the Court is the motion of The Neiman Marcus Group LLC’
and Elisa Ruggiero, pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq., and Federal Rules of Civil Procedure 12(b)(1) and 12(bflô), to compel
                                                                           8).2 For
arbitration and to dismiss or stay the action in favor of arbitration. (DE
the following reasons, the motion is GRANTED.
    I.     FACTS
         A. The Parties
     The plaintiff, Mehtap Argun, is a resident of New Jersey. (DE 1 ¶ 7).
Defendant The Neiman Marcus Group LLC is a Delaware limited liability


       Argun identified as the defendant “Neiman Marcus Group, Inc.” In fact, her
employer was “The Neiman Marcus Group LLC.” The arbitration agreements she
signed govern claims against The Neiman Marcus Group, Inc. and its subsidiaries and
divisions, which includes The Neiman Marcus Group LLC.
2      “DE “refers to the docket entries in this case. “Compi. j’ refers to the
allegations in the complaint, which is attached as Exhibit A to DE 1, the notice of
removal.
                                                        p, Inc., a Delaware
company whose ultimate parent is Neiman Marcus Grou
                                                     ndant Elisa Ruggiero is a
corporation headquartered in Texas. (DE 1 ¶ 7). Defe
resident of New York.3 (DE 1     ¶   7).

     B. The Dispute
                                                                   s here on those
       The complaint presents a variety of allegations, but I focu
relevant to the motion.
                                                            ambassador at the
     In October 2006, Argun began working as a beauty
                                                      pl. ¶ 9). In that role, she
Neiman Marcus store in Paramus, New Jersey. (Com
                                                         d Laura Mercier.
promoted the sale of certain cosmetics, chiefly the bran
                                                           success and
(Compi. ¶ 10). Argun, a Muslim, alleges that despite her
                                                           ote her and instead
productivity, Neiman Marcus repeatedly refused to prom
                                                              12—14). During
promoted less-qualified non-Muslim employees. (Compl. ¶3f
                                                         ager. (Compi. ¶ 47).
Argun’s time at Neiman Marcus, Ruggiero was her man
                                                                 -related injuries
      Between 2014 and 2018, Argun suffered a series of work
                                                          Medical Leave Act.
that required her to take time off under the Family and
                                                      ation benefits, but Neiman
(Compl. ¶jJ 18—3 1). Argun filed for workers’ compens
                                                             es settled their
Marcus contested the claim. (Compl. ¶J 28 & 29). The parti
                                                        d Argun’s employment a
administrative dispute, but Neiman Marcus terminate
                                                       an Marcus, waning sales
month later. (Compl. ¶f 33 & 34). According to Neim
                                                           downsize, but Argun
 of Argun’s assigned brand, Laura Mercier, required it to
                                                          tional discrimination.
 believes this excuse is a pretext for the company’s inten
 (Compl.   ¶   35 & 36).
                                                               1.) In response to
       Argun filed this lawsuit about a year later. (Compi. at
                                                           iss the action and to
 the complaint, defendants filed a motion seeking to dism
                                                          n. (DE 8).
 compel Argun to submit her claims to binding arbitratio

                                                                                 in the same
 3       For purposes of this motion, Neiman Marcus and Ruggiero stand
                                                                     ect of this motion
 position, because the arbitration agreements that are the subj
                                                                     divisions, subsidiaries,
 provide that “the term ‘Company’ includes NMG as well as its
                                                                  s, directors, and employees
 and affiliated entities, all former, current, and future officer
                                                              s and administrators related to
 of all such entities, all benefit plans and their fiduciarie
                                                                  iduals or entities.” (DE 8-2
 the Company, and all successors and assigns of these indiv
 Ex. 0 ¶ 1).

                                               2
                                                             ciate
  C. The 2007 & 2008 Arbitration Agreements and Asso
     Handbooks
                                                               dated that its
     In 2007, Nieman Marcus implemented a policy that man
                                                       -related disputes. (DE
employees agree to arbitrate with the company all work
8-2 Ex. A). The agreement provides:
                                                     ES YOU
      THIS MANDATORY ARBITRATION AGREEMENT REQUIR
                                                   L CLAIMS
      TO SUBMIT ALL COMPLAINTS, DISPUTES, AND LEGA
                                                      THE
      (“DISPUTES”) YOU HAVE AGAINST THE COMPANY, AND
                                                     YOU, TO
      COMPANY TO SUBMIT ALL DISPUTES IT HAS AGAINST
                                                      N
      BINDING ARBITRATION. THE MANDATORY ARBITRATIO
                                                      BE
      AGREEMENT COVERS ALL DISPUTES, WHETHER THEY
                                                       RAL
      COMMON LAW, STATUTORY (SUCH AS STATE AND FEDE
                                                     T ANY
      DISCRIMINATION CLAIMS), OR OTHERWISE IN SHOR       -




      DISPUTE.
                                                     BOTH
      THE MANDATORY ARBITRATION AGREEMENT MEANS
                                                      A TRIAL
      YOU AND THE COMPANY ARE WAIVING THE RIGHT TO
                                                     T OF LAW
      BY JURY OR TO A TRIAL BEFORE A JUDGE IN A COUR
                                                  BE
      ON ALL DISPUTES. INSTEAD, ALL DISPUTES MUST
      SUBMIYED TO FINAL AND BINDING ARBITRATION.
                                                     NOT
       THE AGREEMENT FOR MANDATORY ARBITRATION IS
                                                     TERM OF
       OPTIONAL. IT IS MANDATORY AND A CONDITION AND
       YOUR EMPLOYMENT.
                                                      it encompasses all claims
(DE 8-2 Ex. A). The agreement further provides that
of “discrimination or harassment on the basis of.    . religion, national origin
                                                         .




                                                                     federal or
    disability, or any other unlawful basis” brought under “any []
state discrimination statute  .   and state statutes and common law regulating
                                  .   .



                                                           e covered by workers’
employment termination,” “personal injuries except thos
                                                                 for benefits (such
 compensation,” and “[r]etaliation for filing a protected claim
                                                        r any statute.” (DE 8-2 Ex.
 as workers’ compensation) or exercising rights unde
                                                           time, upon thirty days’
 A ¶ 3). The agreement also provides that it can at any
 notice, be amended, modified, or revoked. (DE 8-2 Ex. A ¶
                                                               21).
                                                                 y, Neiman Marcus
        At the same time that it provided Argun with the polic
                                                        h provides:
 also presented her with an acknowledgment form, whic
       By signing below, I acknowledge and affirm that:


                                          3
                                                       w the NMG
     I have received and had an opportunity to revie
                                                           Agreement”);
     Mandatory Arbitration Agreement (the “Arbitration
                                                          important legal
     I understand that the Arbitration Agreement is an
                                                           ts, disputes,
      document that requires me to submit all complain
                                                        Company, and the
      and legal claims (“Disputes”) I have against the
                                                        me, to binding
      Company to submit all Disputes it has against
     arbitration;
                                                   means both I and the
     I understand that the Arbitration Agreement
                                                         or to a trial
     Company are waiving the right to a trial by jury
                                                       Instead, all
     before a judge in a court of law on all Disputes.
                                                        arbitration;
     Disputes must be submitted to final and binding
                                                     not optional.
      I understand that the Arbitration Agreement is
                                                        of my
      Rather, it is mandatory and a condition and term
                                                    loyment on or after
      employment if I am employed or continue emp
      July 15, 2007.

(DE 8-2 Ex. D).
                                                        ink and with a
     On June 27 and July 17, 2007, Argun signed, in
                                                t’s acknowledgment form. (DE
handwritten signature, the arbitration agreemen
8-2 Ex. D).
                                                          us provided Argun with
       Later that year and again in 2008, Neiman Marc
                                                      g acknowledgment forms.
copies of its employee handbook and accompanyin
                                                     ration agreement, and they
(DE 8-2 Ex. E). The handbooks describe the arbit
                                                   t. (DE 8-2 Ex. B at 2 & 5 & Ex.
direct associates to the full text of the agreemen
                                                    s reads:
C at 2, 5 & 6). The handbook acknowledgment form
       By signing below, I acknowledge and affirm that:
                                                      w The NMG Binding
      I have received and had an opportunity to revie
                                                     s and conditions of
      Arbitration Program, which sets forth the term
                                                      that arbitration is
      NMG’s binding arbitration plan which provides
                                                        utes or claims I or
      the exclusive means of resolving any and all disp
                                                       ng out of or
       the Company may have against each other, arisi
                                                        NMG, in lieu of a
      connected in any way with my employment with
                                                    me that if I accept or
      judge or jury trial. The Company has advised

                                                            twice, because the forms
       It is not clear why Argun signed the acknowledgement
 appear identical. (DE 8-2 Ex. D).

                                          4
                                                 deemed to have
      continue employment with the Company, I am
      accepted the Binding Arbitration Program.

(DL 8-2 Lx. E).
                                                   , Argun signed—again in
      On November 15, 2007 and September 22, 2008
                                             acknowledgment forms.5 (DL 8-
ink and with a handwritten signature—the two
2 Ex. E).
                                                      ociate Handbook
   D. The 2013 Arbitration Agreement and Ass
                                                           issued a new version of
      In January 2013, Neiman Marcus updated and
                                                     that all disputes between
the arbitration agreement, which again requires
                                                   exclusively through binding
Neiman Marcus and its associates “be resolved
                                                   itions, and procedures.” (DL 8-2
arbitration in accordance with [its] terms, cond
                                                   er of the right to ajudicial trial:
Lx. G ¶ 1). The agreement also contains a waiv
                                                             Company and
       Waiver of Judicial Forum. For all Disputes, the
                                                        before a judge in a
       Employee waive their right to trial by jury or
                                                         opt-in or opt-out
       court of law, including the right to initiate an
                                                         ral action. All
       class, representative, or private attorney gene
                                                          on an individual
       Disputes will be settled by binding arbitration
                                                      Act as administered by
       basis, pursuant to the Federal Arbitration
                                                          ution provider.
       JAMS, a third[-]party alternative dispute resol
                                                    clear that an employee’s
 (DL 8-2 Lx. G ¶ 2). The agreement also makes
                                                     her acceptance of the
 continued employment is conditioned on his or
 agreement:
                                               TION IS NOT
       THIS AGREEMENT FOR MANDATORY ARBITRA
                                              ON AND TERM OF
       OPTIONAL. IT IS MANDATORY AND A CONDITI
                                               E TO BE AN
       YOUR EMPLOYMENT IF YOU ARE OR CONTINU
                                            WHICH IS THE
       EMPLOYEE ON OR AFFER MARCH 1, 2013,
                                               ‘EFFECTIVE
       EFFECTIVE DATE OF THIS AGREEMENT (THE
                                              ED AND AGREED
       DATE’), YOU ARE DEEMED TO HAVE ACCEPT
                                              ENT BY COMING
       TO THE MANDATORY ARBITRATION AGREEM
       TO WORK AFtER THAT DATE.




                                                         acknowledgement forms
 5     It appears from the record that the 2007 and 2008
                                                   book.
 correspond to two reversions of the employee hand

                                            5
                                                        even setting aside the
(DE 8-2 Ex. 0). Moreover, the agreement clarifies that,
                                                      employment manifests the
actual electronic signature, an employee’s continued
                                                        employment or
employee’s assent to the agreement: “Each Employee’s
                                                         ctive Date constitutes
continued employment with the Company after the Effe
                                                         Agreement to arbitrate,
assent, acceptance, consent, and consideration for this
                                                         on of employment.” (DE
both during the time of employment and after terminati
8-2 Ex. 0 at 1).
                                                                in its ambit include
       The agreement specifies that the disputes falling with
                                                                             n was
those “involving.   .(ii) an allegation that any adverse employment actio
                        .




                                                            loyee’s     disability,
based on discrimination or harassment because of Emp
                                                                   .   .




mental or physical handicap         or any other legally protected status arising
                                      .   .   .




                                                           claims related to, or
under any federal, state or local law or regulation; (iii)
                                                         Employee and NMG;
arising out of, the employment relationship between
                                                           NMG, including but not
and/or Employee’s separation from employment with
                                                                arge claims.” (DE 8-
 limited to any termination, retaliation or constructive disch
2 Ex. G   ¶   3).
                                                           the costs of
       The agreement provides that Neiman Marcus will bear
arbitration. (DE 8-2        ¶   9).
                                                             owledgement form
        Neiman Marcus also presented Argun with an ackn
                                                             g to the arbitration
 that it asked her to review before electronically consentin
 agreement. The agreement states:
                                        and affirm that:
       By clicking below, I acknowledge
                                                           The NMG
       I have received and had an opportunity to review
                                                              the terms
       Mandatory Arbitration Agreement, which sets forth
                                                                which
       and conditions of NMG’s binding arbitration program
                                                         of resolving
       provides that arbitration is the exclusive means
                                                                have
       any and all disputes or claims I or the Company may
                                                            any way
       against each other, arising out of or connected in
                                                            or jury trial.
       with my employment with NMG, in lieu of a judge
                                                         EPT OR
       THE COMPANY HAS ADVISED ME THAT IF I ACC
                                                          I AM DEEMED
        CONTINUE EMPLOYMENT WITH THE COMPANY,
                                                           TION
        TO HAVE ACCEPTED THE MANDATORY ARBITRA
        PROGRAM;


                                                  6
                                                              te,
     I understand that the Company reserves the right to upda
                                                           ute
     amend or modify the Associate Handbook and the Disp
     Resolution Plan at any time, except that the Mandatory
                                                               a
     Arbitration Agreement may be modified or revoked on
                                                             nce
     prospective basis only and with thirty (30) days’ adva
                                                            or
     written notice of the substance of any modification
                                                               datory
      revocation. Any modification or revocation to the Man
                                                           ute that
     Arbitration Program will have no effect on any disp
                                                               ification
      arose or accrued prior to the effective date of the mod
      or revocation.

(DE 8-2 Ex. G at 5).
                                                                   e handbook.
     Neiman Marcus also issued a 2013 edition of its employe
                                                                  t:
The handbook specifically references the arbitration agreemen
                                                                      be
      This brief description of the Arbitration Agreement should
                                                                       lict
      regarded as a general overview, and in the event of any conf
                                                                         actual
      between this description and the Arbitration Agreement, the
                                                                   control.
      terms and conditions of the Arbitration Agreement shall
                                                                     datory, a
      Please understand that the Arbitration Agreement is man
                                                                         ires
      condition of employment or continued employment, and requ
                                                                      jury or
      both you and the Company to waive all rights to a trial by
      to a trial before a judge in a court of law on all disputes.
                                                         loyees acknowledge
(DE 8-2 Ex. H at 9). Neiman Marcus required that its emp
and affirmed certain conditions:
                                                                 an
      I have received and had an opportunity to review The Neim
                                                              includes,
      Marcus Group, Inc. (“NMG”) Associate Handbook (which
                                                                 s
      among other things, important information regarding NMG’
                                                               the
      policies and procedures concerning my employment and
      Company’s expectations of me as an associate);

       I have received and had an opportunity to review the “NMG
                                                                ess for
       Dispute Resolution Plan” which contains the 4-Step proc
                                                                     to
       dispute resolution which/the Company expects me to follow
       resolve all disputes that may arise in the course of my work;
                                                              NMG
       I have received and had an opportunity to review The
                                                               s and
       Binding Arbitration Program, which sets forth the term
                                                              h
       conditions of NMG’s binding arbitration program whic
                                                                 ving
       provides that arbitration is the exclusive means of resol
                                                             have
       any and all disputes or claims I or the Company may


                                          7
                                                              way
      against each other, arising out of or connected in any
                                                         or jury trial.
      with my employment with NMG, in lieu of a judge
                                                             OR
      THE COMPANY HAS ADVISED ME THAT IF I ACCEPT
                                                              DEEMED
      CONTINUE EMPLOYMENT WITH THE COMPANY, I AM
                                                          PROGRAM;
      TO HAVE ACCEPTED THE BINDING ARBITRATION

(DE 8-3 at 11).
    E. Neiman Marcus’s Electronic Signature Process
                                                            an online
       Beginning in January 2013, Neiman Marcus began using
                                                           sources policies. (DE
platform to record employee compliance with its human-re
                                                             ns for logging on to
8-2 ¶ 5). That month, it distributed to employees instructio
its intranet, NMGPS. (DE 8-2   ¶   5).
                                                                  to
       Neiman Marcus had designed NMQPS to allow employees
                                                           ments. (DE 8-2 ¶ 5 &
electronically view, acknowledge receipt of, and sign docu
                                                            , access documents
DE 8-3 ¶1J 5—6). NMGPS allows associates to view trainings
                                                               S, Neiman
and sign documents electronically. (DE 8-3 ¶ 4). Using NMGP
                                                           associates. (DE 8-3
Marcus assigns so-called “courses” and “curriculums” to
                                                                 n Marcus
¶ 4). Courses include training on various topics such as Neima
                                                            8-3 ¶ 4). Curriculums
policies, safety procedures, and job-specific training. (DE
                                                            and signing
consist of training courses and other tasks, like reviewing
                                                            (DE 8-3 ¶ 4).
mandatory employment documents and legal agreements.
                                                                   arbitration
      Shortly after Neiman Marcus distributed the revised 2013
                                                            to associates an
agreement to associates, on January 10, 2013 it assigned
                                                           sign the code of
electronic curriculum that required them to electronically
                                                           (DE 8-3 ¶ 5). Neiman
conduct, associate handbook, and arbitration agreement.
                                                            uary 22, 2013. (DE
Marcus required that the curriculum be completed by Febr
                                                           see the code of
8-3 ¶ 5). The curriculum allowed associates to once again
                                                         t        signing the
conduct, associate handbook, and arbitration agreemen before
                                                         ts. (DE 8-3 ¶ 7 & Ex.
 acknowledgment forms corresponding to those documen
                                                             review any
 B). NMGPS also allowed associates to at any time log on to
                                                           ¶   7 & Ex. B).
 document, including the arbitration agreement. (DE 8-3




                                         8
                                                      to review and
      Associates were given as much time as necessary
                                                 February 22, 2013
acknowledge the documents, and—apart from the
                                              ns on completion of the
deadline—Neiman Marcus imposed no restrictio
curriculum. (DE 8-3    ¶   8).
                                                      ement and
   F. Argun Agreed to the 2013 Arbitration Agre
      Associate Handbook
      On January 22, 2013, Argun signed into NMGPS
                                                          using a unique sign-in
                                                     d the curriculum. (DL 8-3
number and a self-selected password and complete
                                           ronically acknowledged that she had
¶ 11 & Lx. C). In the process, Argun elect
                                                        n labeled “Click here to
received the arbitration agreement by clicking a butto
                                                      Inc. Mandatory Arbitration
acknowledge receipt of The Neiman Marcus Group,
                                                    same day, and through a
Agreement.” (DL 8-3 ¶ 11 & pp. 17 & 23). On the
                                                      receipt of the 2013 version
similar process, Argun electronically acknowledged
of the handbook. (DL 8-3         ¶   11 & p. 21).
                                                       n agreement handbook,
     After agreeing to the terms of the 2013 arbitratio
                                                  s. (Compi. ¶ 34). She was
Argun worked at Neiman Marcus for over five year
fired on July 28, 2018. (Compi.,          ¶   34).

   G. Procedural History
                                                        Jersey Superior Court,
       On June 2, 2019, Argun filed this lawsuit in New
                                                  Marcus Group, Inc., her
 Essex County. (See Compl.). Argun sued Neiman
                                                  Neiman Marcus managers
 manager Elisa Ruggiero, and several upper-level
 whom she identified as John Does 1—20. (Compl.).
                                                                  imination; (2)
        Argun stated causes of action for: (1) disability discr
                                                         ilure to accommodate
 retaliation for taking disability leave; (3) refusal/fa
                                                           ation claim; (5)
 disability; (4) retaliation for filing workers’ compens
                                                          (6) refusal to hire; (7) aiding
 religious/ethnicity/national origin discrimination;
                                                   emotional distress.
 and abetting; and (8) intentional infliction of
  U.    DISCUSSION
                                                       een citizens of different
       Because this matter involves a controversy betw
                                                    exceed the sum of $75,000,
 states and the amount in controversy is alleged to
                                                     1332. Federal procedural
 this Court has jurisdiction pursuant to 28 U.S.C. §

                                                     9
                                               See Erie R.R. v. Tompkins, 304
law and New Jersey substantive law will apply.
U.s. 64, 78 (1938).
                                                  pel Arbitration
    A. Standard of Review on Motion to Com
                                                     ewhat in defining the proper
        This Circuit’s case law has meandered som
                                              itration. The upshot, however, is
standard of review of a motion to compel arb
                                                   hout extrinsic evidence, it will
fairly clear. Where the issue can be decided wit
                                             Rule 12(b)(6) standard to the face of
be, based on an application of the familiar
                                                rt will permit discovery and decide
the pleadings. Failing that, however, the Cou
                                                 pursuant to Rule 56. If there is a
the issue on a summary judgment standard,
                                                  be denied and the issues will be
genuine issue of fact, summary judgment will
                                                lution, L.L.C., 716 F.3d 764, 771
 tried. See Ouidotti v. Legal Helpers Debt Reso
(3d Cir. 2013).
                                                   ure when a court is presented
      Section 4 of the FAA sets forth the proced
                                                   on provides, in relevant part:
with a petition to compel arbitration. That secti
                                                      ect, or refusal of
      A party aggrieved by the alleged failure, negl
                                                      ent for arbitration may
      another to arbitrate under a written agreem
                                                      for an order directing
      petition any United States district court        .   .



                                                        provided for in such
      that such arbitration proceed in the manner
                                                                    n being
       agreement.     . The court shall hear the parties, and upo
                          .   .


                                                         arbitration or the
       satisfied that the making of the agreement for
                                                          court shall make an
       failure to comply therewith is not in issue, the
                                                      itration in accordance
       order directing the parties to proceed to arb
       with the terms of the agreement.    .  If the making of the
                                               .   .




       arbitration agreement.     be in issue, the court shall proceed
                                  .   .




       summarily to the trial thereof.
                                                              when issues respecting
 9 U.S.C.   §4. Although a party may demand a jury trial
                                                  party resisting arbitration
 arbitrability are “in issue,” 9 U.S.C. § 4, “[a)
                                                      to ajuzy trial.” Doctor’s
 ‘bears the burden of showing that he is entitled
                                                     1996) (citing Dullard ii. Merrill
 Assocs., Inc. v. Stuart, 85 F.3d 975, 983 (2d Cir.
                                                 1148, 1154 (5th Cir. 1992)). As
 Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d
                                            gment under Federal Rule of Civil
 when opposing a motion for summary jud
                                                   must “submit evidentiaiy facts
 Procedure 56, the party requesting a jury trial
                                                     .” Oppenheimer & Co., Inc. u.
 showing that there is a dispute of fact to be tried

                                            10
                                                also Stuart, 85 F.3d at 983—84
Neidhardt, 56 F.3d 352, 358 (2d Cir. 1995); see
                                                         Cos., Inc. v. Simons,
(party must demonstrate a “genuine” issue); Great Earth
288 F.3d 878, 888—89 (6th Cir. 2002).
                                                                 purpose is “to reverse
       Federal law is decidedly pro-arbitration. The FAA’s
                                                    agreements that had existed at
the longstanding judicial hostility to arbitration
                                                          rican courts, and to place
English common law and had been adopted by Ame
                                                             r contracts.” Qilmer u.
arbitration agreements upon the same footing as othe
                                                          1). Thus, the statute
Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (199
                                                        and enforceable,” 9 U.s.c.
makes agreements to arbitrate “valid, irrevocable,
                                                     ract formation and
§ 2, subject only to traditional principles of cont
                                                         isions manifesting the
 interpretation. The FAA provides that contract prov
                                                        n shall be binding, allows for
 intent of the parties to settle disputes in arbitratio
                                                         that is referable to
 the stay of federal court proceedings in any matter
                                                          ts to compel arbitration if
 arbitration, and permits both federal and state cour
                                                            arbitrate. 9 U.S.C. § 2—4.
 one party has failed to comply with an agreement to
                                                                 federal policy favoring
        cumulatively, those provisions “manifest a liberal
                                                            tations omitted). Thus, “as
 arbitration agreements.” Giliner, 500 U.S. at 24 (quo
                                                         scope of arbitrable issues
  a matter of federal law, any doubts concerning the
                                                             Cone Mem’l Hosp. u.
  should be resolved in favor of arbitration.” Moses H.
 Mercury Constr. Corp., 460 U.S. 1, 21—25 (1953).
                                                              to that strong federal
       The Supreme court has recently given new content
                                                       tion to say that the court
 pro-arbitration policy. It is not much of an exaggera
                                                                          are in fact
 implied that the states were promulgating facially neutral rules that
                                                          vis-a-vis other
 intended to discriminate against agreements to arbitrate
 contracts:
        The FAA   .   preempts any state rule discriminating on its face
                      .   .

                                                                   ght the
        against arbitration—for example, a “law prohibit[ing] outri
        arbitration of a particular type of claim.”..  And not only that:
                                                         .   .



                                                           mplishes the
        The Act also displaces any rule that covertly acco
                                                            coincidentally)
        same objective by disfavoring contracts that (oh so
        have the defining features of arbitration agreements.



                                             11
                                                 137 S. Ct. 1421 (2017) (quoting
Kindred Nursing Centers Ltd. P’ship v. Clark,
                                                     341 (2011). Any consideration
AT&TMobility LLC v. Concepcion, 563 U.S. 333,
                                                   red preemption principle.
of State law, then, must bear in mind the Kind
                                                       is a creature of contract.
        The fact remains, however, that arbitration
                                                    the Court must determine
Before referring any controversy to arbitration,
                                                          it. Green Tree Fin. Corp. v.
whether the parties have indeed agreed to arbitrate
                                                 mination has three subparts: (1)
Bazzle, 539 U.S. 444, 452 (2003). That deter
                                                     her the dispute is within the
whether the parties agreed to arbitrate; (2) whet
                                                         nevertheless intended the
 scope of the agreement; and (3) whether Congress
                                                       Global Markets, Inc., 354 F.
 dispute to be non-arbitrable. Sarbak v. Citigroup
 Supp. 2d 531, 536-37 (D.N.J. 2004).
                                                            prohibition, only the first
         Because the parties point to no Congressional
                                                  the first, courts are to apply
 and second subparts are at issue here. As to
                                                     e also keeping in mind “the
 traditional principles of state contract law, whil
                                                 John Hancock Mitt. Life Ins. Co. z.’.
 strong federal policy in favor of arbitration.”
                                                  second question is a matter of
  Olick, 151 F.3d 132, 137 (3d Cir. 1998). The
                                                    erwriters at Lloyd’s, London, 584
  federal law. Century Indern. Co. u. Certain Und
 F.3d 513, 524 (3d Cir. 2009).
    B. Discussion
                                                       motion to compel
       Argun generally argues that Neiman Marcus’s
                                             exist genuine issues of material fact
 arbitration should be denied because there
                                              signed an agreement to arbitrate
 as to whether she knowingly and voluntarily
                                              Specifically, she claims that:
 disputes against her employer. (DE 11 at 1).
                                                   n agreements from Neiman
    • She does not recall receiving the arbitratio
         Marcus;
                                                      s manifested her
     •   Her signature on the acknowledgement form
                                                     loyee handbook—not that
         acknowledgement that she received the emp
                                                        ision;
         she agreed to be bound by the arbitration prov
                                                        not a binding contract;
     •   The employee handbook is a set of guidelines,




                                             12
                                                       does not remember
 •   Although the signatures appear to be hers, she
                                                        r presented with copies
     signing the arbitration agreements and was neve
                                                          an Marcus;
     of the agreements during her twelve years at Neim
                                                  she cannot determine whether
  • Without examining the original document,
                                                       her document and placed
     her signature was electronically lifted from anot
                                                          signed the agreement;
     on the agreement to make it appear as if she had
                                                   ts as part of her training
  • Although she signed the electronic documen
                                                         Marcus relies in support
     curriculum, the documents upon which Neiman
                                                     ronic signature;
     of this motion do not contain her actual elect
                                                    owledgement for the
   • Neiman Marcus’s evidence contains an ackn
                                                       agreement; and
      employee handbook but not for the arbitration
                                                    Marcus relies contain her
   • None of the documents upon which Neiman
                                                          ly represent
      signature or her initials, and the documents mere
                                                 t the arbitration
     acknowledgement of the associate handbook—no
      agreement.
(DE 11-1   ¶   1—19).
           1. The agreement to arbitrate
                                                     Argun signed several forms
       During her employment at Neiman Marcus,
                                                  Those acknowledgement forms
that notified her of the arbitration requirement.
                                                    of employment. The record
also emphasized that her assent was a condition
                                                    n had ample opportunity to
shows that the language was clear and that Argu
                                                  as a matter of law, Argun
review the terms of the agreement. Accordingly,
                                               all disputes with Neiman Marcus.
voluntarily and knowingly agreed to arbitrate
                                                        to arbitrate, courts apply
       To determine whether the parties have agreed
                                                formation of contracts.” First
“ordinary state-law principles that govern the
                                                     (1995); Perry v. Thomas, 482
 Options of ChL, Inc. v. Kaplan, 514 U.S. 938, 944
                                                    y basic contract law
 U.s. 483, 492 n.9 (1987). New Jersey courts appl
                                                  ideration, to determine whether
 principles, including offer, acceptance and cons
                                                le v. Sand uik, Inc., 173 NJ. 76,
 a valid arbitration agreement exists. Martinda
                                                mative agreement that
87—88 (2002). There must be “an explicit, affir


                                        13
                                                                                    CIGNA
                                                assent” to arbitration. Leodod ii.
unmistakably reflects the employee’s
Corp., 175 N.J. 293, 303 (2003).
                                                            acknowledgment forms during
        Argun signed two arbitration agreement
                                                                                           e 27
         e at Nei man   Ma  rcu s.  The  firs t  agr eement was signed, in ink, on Jun
her tim
                                                                                     The form
                                             r after Argun began working there.
and July 17, 2007—less than a yea
                                                  condition of her employment. Argun
noted that her assent was a term and
 continued working at Neiman Marcus.
                                                        distributed physical copies of its
        Several years later, Neiman Marcus
                                                  eement was accompanied by a
 revised arbitration agreement. The agr
                                                to the agreement and instructed
 memorandum that detailed changes
                                                                                       The
                                              acknowledgement form on NMGPS.
 employees how to sign the updated
                                                                                      3
                                               loyee’s acknowledgment of the 201
 memorandum specified that an emp
                                                                                        dition
                                                   7 agreement, was a term and con
  arbitration agreement, as with the 200
                                                                                      Marcus.
                                                  un continued working at Neiman
  of continued employment. Again, Arg
                                                                                             h
                                                           ted, Argun accessed NMGPS wit
         After the 2013 agreement was distribu
                                                                                          She
                                                    rd and completed the curriculum.
  a unique ID and a self-selected passwo
                                                     itration agreement by a
  acknowledged receipt of the revised arb
                                                                                        uired
                                                 e.6 The acknowledgement form req
  contemporaneous electronic signatur
                                                 ived and reviewed the arbitration
  Argun to affirm that she (1) had rece
                (2) acc epte d tha  t arb itra  tion   was  the exclusive means of resolving
   agreement,
                                                                                   (3) accepted
                                              lieu of a judge or jury trial,” and
   disputes with Neiman Marcus, “in
                                                                                      Moreover,
                                                  ing to work for Neiman Marcus.
   the arbitration agreement by continu
                                                                                       receipt of
       ack now  ledg men  t icon   spe cifi call y read “Click here to acknowledge
   the
                                                 ndatory Arbitration.”
   The Neiman Marcus Group, Inc. Ma




                                                          that electronic signatures stand on
  6       Both federal and state law recognize that                                    ) (“[A]
                                              counterparts. See 15 U.S.C. 7001 (a)(1
   equal legal footing with their physical                                                  ied
                                                      to such transaction may not be den
   signature, contract, or other record relating                                          .“); N.J.
                                                  ly because it is in electronic form .   .


   legal effect, validity, or enforceability sole
                                                                                              .




                                                 e may not be denied legal effect or
   Stat. § 12A: 12-7(a) (“A record or signatur
                                                tronic form.”).
   enforceability solely because it is in elec

                                                   14
                                                          three separate employee
        Argun also acknowledged, by signing
                                                     arbitration agreement. Finally, she
handbooks, that she was bound by the
                                                                                               after
                                                    Neiman Marcus for over five years
voluntarily remained in her position at
                                                                                                   ,
           3  agr eem ent was    deli ver ed to   her . That contract, and the 2007 edition
the 201
                                                                                               t
                                                her signature, continued employmen
specifically noted that in addition to
                                                s of the agreement.
demonstrated her assent to the term
                                                             signifies that Neiman Marcus
          Accordingly, all the evidence of record
                                                                                              and
                                                  ering her rights to litigate disputes
 apprised Argun that she was surrend
                                                                                              t.
                                                   terms as a condition of employmen
 that Argun knowingly accepted those
                                                          her objection that she does not
          Argun’s response consists chiefly of
                                                                                            -
                                                   itration agreements. She also half
 remember receiving or signing the arb
                                                                                                   l
           ts, wit hou t actu ally  say ing   so,  tha  t Neiman Marcus forged her physica
 sugges
                                                     nt form:
  signature on the 2007 acknowledgeme
                                                            ear to me mine, I do not
           12. Further, while the signatures app
                                                           tion agreement, nor was I ever
           recall signing any standalone arbitra
                                                               agreement during my 12
           presented with a copy of an arbitration
           years with Neiman Marcus.
                                                           man Marcus, there were
            13. During my employment with Nei
                                                              an resources managers were
           rumors that store managers and Hum
                                                            uments without their
           forging employees signatures on doc
            knowledge.
                                                         original document and my actual
            14. Without examining the actual
                                                            g a handwriting expert to
            original signature, including retainin
                                                             e, I cannot determine whether
            determine the validity of the signatur
                                                           d from another document and
            my signature was electronically lifte
                                                                 e it appear that I signed it.
            placed on the alleged arbitration to mak
                                                       are without merit.
   (DE 11-1 ¶ 12—14). These arguments
                                                                                                     as
                                                               creates an issue of material fact
            Argun claims that her lack of memory
                                                                                           a jury
                                               untarily signed gave up her right to
   to whether she knowingly and vol
                                                                                                 y held
                                                     utes, federal courts have consistentl
   trial. With respect to contractual disp
                                                                                           as to
        t a  party’s clai med   fail ure  to reca  ll is insufficient to raise an issue
    tha
                                                                                                  (5th
                                                     nd Records, Inc., 179 F.3d 217, 223
    contract formation. See Batiste v. Isla
                                                                                         fficient to
                                                    ember signing contracts is insu
    Cir. 1999) (plaintiffs inability to rem

                                                    15
                                                      t); LV Servs. of Am., Inc. u.
raise a material issue as to validity of the agreemen
                                                   1999) (plaintiffs’ failure to
Inn Dev. & Mgmt, Inc., 182 P.3d 51, 55 (1st Cir.
                                                    to defeat summary judgment);
remember receiving document not a specific fact
                                                        1983) (inability to recall is a
Posey v. Skyline Corp., 702 F.2d 102, 106 (7th Cir.
                                                       nt basis to deny a motion for
“mere possibility” of a fact dispute and is insufficie
summary judgment).
                                                        signed these documents,
      There is no forthright denial by Argun that she
                                                  to be signed, both physically
and she offers no explanation of how they came
                                                  her. Accordingly, Argun has
and by use of a selfselected password, if not by
                                                  her she signed the agreements.
not created an issue of fact with respect to whet
                                                          the 2013 agreement
      Argun also argues that she may not have signed
                                                    electronic signature, and not
because Neiman Marcus’s evidence contains only
                                                          en signature is not
a handwritten one. However, “an actual, handwritt
                                                          contract by clicking a link on
necessary” and “a party may manifest assent to a
                                                           L-9185-08, 2010 N.J. Super.
a website.” Forsyth v. First Trenton Indem. Co., No.
                                                 *6_7 (App. Div. May 28, 2010);
Unpub. LEXIS 1183, 2010 WL 2195996 at
                                                        r. 118 (App. Div. 1999) (finding
Caspi u. Microsoft Network, LL.C., 323 N.J. Supe
                                                       agreement, which contained a
that a plaintiff accepted an online membership
                                                          ear[ed] on the computer
forum selection clause, where the agreement “app
                                                         iding the choices ‘I Agree’ and
screen in a scrollable window next to blocks prov
                                                              rather than a physical
 ‘I Don’t Agree.”’). The fact that this was an electronic
                                                            as to whether Argun signed
 signature does not create a genuine dispute of fact
                                                        No. 14-3 136, 2015 U.S. Dist.
 the agreement. See Ricci v. Sears Holding Corp.,
 LEXIS 7617 at *4 (D.N.J. Jan. 23, 2015).
                                                                 of her waiver of the
         Argun also that she was never properly apprised
                                                        right to a jury trial must be
  right to a jury trial. It is true that waivers of the
                                                  E*Trade Fin. Corp., No. 7-162 1,
  clear and unambiguous. See Hemberger v.
                                       *3_5 (D.N.J. Nov. 19, 2007), subject to the
  2007 U.S. Dist. LEXIS 85702 at
                                                            arbitration agreements vis
  overarching principle that a state may not disfavor
                                                     Warranty Adm’r of Fla., Inc., 236
  ã-vis other contracts. See Kemahan u. Home


                                            16
                                                    Kindred Nursing Ctrs. LP. v.
N.J. 301, 313, 199 A.3d 766, 773 (2019) (citing
Clark, 581 U.S.       , 137 S. Ct. 1421 (2017)).
                                                              ts here, however, are
      The waivers in both the 2007 and 2013 agreemen
                                                       ed, and underlined to draw
phrased clearly and are variously, capitalized, bold
                                                       to enter into a contract, and,
the reader’s attention. “It will not do for a [person]
                                                            that [she] did not read it
when called upon to respond to its obligations, to say
                                                             .” Morales v. Sun
when [she] signed it, or did not know what it contained
                                                          (quoting Upton v. Thbilcock,
 Constructors, Inc., 541 F.3d 218, 221 (3d Cir. 2008)
                                                         t Metal Workers Int’L Ass’n
91 U.S. 45,50,23 L. Ed. 203 (1875)); see also Shee
                                                       673 F. Supp. 2d 313, 328
Local Union No. 27, AFL-CIO u. E.P. Donnelly, Inc.,
                                                     s business affairs does not
 (D.N.J. 2009) (“Walking blindfolded through one’
                                                           ’s failure to comprehend a
 excuse the ensuing collision.”). Courts excuse a party
                                                      ales, 541 F.3d at 222 (“In the
 contract’s terms in rare cases only. See, ag., Mor
                                                           , write, speak, or
 absence of fraud, the fact that an offeree cannot read
                                                        whether an English-language
 understand the English language is immaterial to
 agreement the offeree executes is enforceable.”).
                                                           the usual rules of
       Here, Argun essentially asks for an exception to
                                                     that she did not understand
 contract formation based on a general statement
                                                        ration agreements. It was
 the contract. Argun signed the 2007 and 2013 arbit
                                                     implications of the agreement
 her obligation to ensure that she understood the
                                                          Accordingly, Neiman
 before signing it. See, e.g., Morales, 541 F. 3d at 223.
                                                      the parties formed an
 Marcus has met its burden of demonstrating that
 agreement to arbitrate.7

                                                                 r, Inc., 457 N.J. Super. 539
 7      The parties dispute the applicability of Skuse e’. Pfize
                                                              the New Jersey Superior
 (App. Div.), cert. granted, 238 N.J. 374 (2019). In Sivuse,
                                                          agreement that Argun likens to
 Court, Appellate Division found invalid an arbitration
                                                             dissimilar, however, to affect
 the one Neiman Marcus presented her. That case is too
                                                            presented its policy via
 the outcome of this one. Pfizer, unlike Neiman Marcus,
                                                                 gh which employees could
 summary slides and merely provided an external link throu
                                                                  required merely to “[click
 access the full policy. Id. at 558. Moreover, employees were
                                                                 hasis added). Skuse has
 here} to aclmowledge” receipt of the policy. id. at 548 (emp
                                                              v. Cantor Fitzgerald & Co., No.
 been distinguished by subsequent case law. See Stowell
                                                                . Div. Feb. 27, 2020) (noting
 A-3010-18T3, 2020 WL 949043, at *8 (N.J. Super. Ct. App

                                              17
           2. The scope of the agreement
                                                    ument that her dispute with
       Argun does not offer any substantial arg
                                           scope of the arbitration agreement.
Neiman Marcus does not fall within the
                                                    lar dispute is within the class of
        The determination of whether “a particu
                                               clause        is a matter of federal
those disputes governed by the arbitration
                                                         .   *   .




                                            is a valid agreement to arbitrate,
law,” “once a court has found that there
                                               eral or a state court.” China
regardless of whether the action is in a fed
                                                 Chi Mei Corp., 334 F.3d 274, 290
Mininetals Materials Imp. & Exp. Co., Ltd. v.
                                             tation marks omitted); see also Gay u.
 (3d Cir. 2003) (internal citations and quo
                                             2007); Harris v. Green Tree Fin. Corp.,
 Creditlnfonn, 511 F.3d 369, 388 (3d Cir.
                                             determine whether the particular
  183 F.3d 173, 178—79 (3d Cir. 1999). To
                                                itration agreement, “there is a
 dispute falls within the scope of a valid arb
                                               arbitrate the particular grievance
 presumption of arbitrability[:j an order to
                                                 with positive assurance that the
  should not be denied unless it may be said
                                               interpretation that covers the
  arbitration clause is not susceptible of an
                                                    Workers of Am., 475 U.S. 643, 650
  asserted dispute.” AT&T Techs. a Communs.
                                              tions omitted); see also USW, AFL
  (1986) (internal quotation marks and cita
                                                  , 331 (3d Cir. 2008).
  CIO-CLC i,’. Rohm & Haas Co., 522 F.3d 324
                                                       ctly from her employment with
         In this case, Argun’s allegations arise dire
                                                  tion, because the agreements she
  Neiman Marcus. They are subject to arbitra
                                                 ties agree that all Disputes shall be
   signed unambiguously state that “(t}he par


                                                      permit the viewer to simply click the
 that the agreement, unlike that in Skuse, did not
                                                  agreement, and that it required
 box without exposing herself to the text of the
                                               accepted the terms). Slcuse is also on
 acknowledgement that the person read and
                                                which has granted certification. 238 N.J.
 review by the Supreme Court of New Jersey,
 374 (2019).
        Neiman Marcus obtained its employees’ cons
                                                        ent to arbitrate by a process far
                                                provided physical copies of both the 2007
 more robust than the one in Skuse. Neiman
                                               oranda detailing their contents. It also
  and 2013 agreements and distributed mem
                                                electronic (2013) signatures. The
  secured assent through physical (2007) and
                                                  t for all employees is repeatedly
  mandatory nature of the arbitration agreemen
                                                   their face, make it sufficiently clear to
  emphasized. Neiman Marcus’s procedures, on
                                              s to the terms of the arbitration agreement.
  employees that they are binding themselve

                                              18
resolved exclusively through binding arbitration in accordance with the terms,
conditions, and procedures” of agreement. The agreement explicitly
                                                                  relationship
encompasses “claims related to, or arising out of, the employment
                                                                     involving
between Employee and NMG.” It also specifically addresses disputes
“an allegation that any adverse employment action was based on
discrimination or harassment because of Employee’s     disability, mental or
                                                        .   .   .




physical handicap   .   . or any other legally protected status arising under any
                            .



                                                                               out
federal, state or local law or regulation;” and “claims related to, or arising
of, the employment relationship between Employee and NMG; and/or
                                                                   not limited
Employee’s separation from employment with NMG, including but
to any termination, retaliation or constructive discharge claims.”
                                                                                 s
       Argun’s complaint consists of eight counts of workplace-related dispute
                                                                               she
that fall squarely within the agreement’s ambit. In other words, the claims
                                                                      alleged in
alleges are precisely the type that she agreed to arbitrate of claims
the Complaint.
III.   CONCLUSION
    For the reasons set forth above, the motion to compel arbitration is
                                                                     is otherwise
GRANTED. All claims ivill be referred to arbitration, and the action
stayed.
       A separate order will issue.
Dated: March 16, 2020




                                               Hox Kevin McNulty
                                               United States District Judge




                                          19
